309 F.2d 934
UNITED STATES of Americav.Eugene James ALLEGRUCCI.
No. 14075.
United States Court of Appeals Third Circuit.
Argued October 29, 1962.
Decided November 20, 1962.
Rehearing Denied February 4, 1963.

Michael vonMoschzisker, Philadelphia, Pa. (Stanford Shmukler, Philadelphia, Pa., on the brief), for appellant.
Bernard J. Brown, U. S. Atty., Scranton, Pa. (Daniel R. Minnick, Asst. U. S. Atty., Scranton, Pa., on the brief), for appellee.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
This is the second appeal from a judgment of conviction on two counts of an indictment which charged the appellant with violations of Section 659 of Title 18 U.S.C., to wit, the possession of goods stolen from interstate commerce, knowing the same to have been stolen. When the case was before this Court on the earlier appeal the questions here raised were considered and decided and the decisions thereon, with one exception, were adverse to the contentions of the appellant. United States v. Allegrucci, 3 Cir., 299 F.2d 811. However, the sentence was vacated and the case was remanded because the appellant had not been afforded the opportunity to speak on his own behalf in mitigation of punishment. Ibid. The present appeal followed the resentence of the appellant. The law of the case having been established in the earlier opinion of the Court, the questions raised are no longer open for review.


2
The judgment of the court below will be affirmed.